Case 7:20-cv-09900-VB Document11 Filed 12/22/20 Pagelofl ©

woot So

  

+
& 2 &

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY PILED

SOUTHERN DISTRICT OF NEW YORK DOC HN
DATE FILEN: | 2/7 2/20¢y

 

 

 

 

 

 

Se a ym x a
ESTER GARTENHAUS and SHALOM _
STERN, individually and on behalf of all others
similarly situated,
Plaintiffs, ORDER
‘ 20 CV 9900 (VB)
FINANCIAL RECOVERY SERVICES, INC.,
Defendant.
ee ee a tk a x

 

On December 21, 2020, defendant moved to dismiss the complaint. (Doc. #9).

Accordingly, it is hereby ORDERED that, by no later than January 4, 2021, plaintiffs
must notify the Court by letter whether they (i) intend to file an amended complaint in response
to the motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to
dismiss.

If plaintiffs elect not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiffs a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.

See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiffs elect to file an amended complaint, they must file the amended complaint by
no later than 14 days after notifying the Court of its intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that it is relying on
the initially filed motion to dismiss.

Dated: December 22, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
